         Case 1:17-cv-00843-ZNS Document 76 Filed 02/09/21 Page 1 of 1




 In the United States Court of Federal Claims
                                        No. 17-843 C
                                  (Filed: February 9, 2021)

* * * * * * * * * * * * * * * * * * * * * *
                                          *
ACME WORLDWIDE ENTERPRISES, INC., *
                                          *
                  Plaintiff,              *
                                          *
      v.                                  *
                                          *
THE UNITED STATES,                        *
                                          *
                  Defendant,              *
                                          *
and                                       *
                                          *
INDUSTRIAL SMOKE & MIRRORS, INC.,         *
                                          *
                  Intervenor-Defendant.   *
                                          *
 * * * * * * * * * * * * * * * * * * * ** *

                                          ORDER

      On February 8, 2021, the parties filed a Joint Stipulation and Motion to Amend Schedule.
See ECF No. 75. For good cause shown, the parties’ motion is GRANTED. Accordingly, the
schedule is amended as follows:

          1. Fact discovery ends on July 8, 2021.
          2. Affirmative expert reports are due on November 5, 2021.
          3. Responsive expert reports are due on January 11, 2022.
          4. Expert discovery ends on March 29, 2022.
          5. Dispositive motions are due on or before May 27, 2022.


       IT IS SO ORDERED.


                                                    s/ Zachary N. Somers
                                                    ZACHARY N. SOMERS
                                                    Judge
